Slip Op. 13 - 123

     UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                    :
LA CROSSE TECHNOLOGY, LTD.,         :
                                    :
                        Plaintiff,  :
                                    :
                  v.                :                   Before: R. Kenton Musgrave, Senior Judge
                                    :                   Court No. 07-00114
UNITED STATES,                      :
                                    :
                        Defendant.  :
____________________________________:


                                     AMENDED JUDGMENT

                The plaintiff having contested in part this court’s decision in slip opinion 12-26, dated

February 29, 2012, by initial invocation of the jurisdiction of the Court of Appeals for the Federal

Circuit, and thereby transferring that part of the case with which the plaintiff disagreed to that

appellate court, and the plaintiff having obtained a decision of that court, videlicet, La Crosse

Technology, Ltd. v. United States, 723 F.3d 1353 (Fed. Cir. 2013), in agreement with the plaintiff

that reversed -- and did not remand -- that part of the case for which the plaintiff had sought appellate

review; and the appellate court having relinquished its own jurisdiction by issuance of its mandate,

which has been docketed on the case in this court on September 16, 2013, and which appellate

decision effectively replaced that part of this court’s decision and that part of this court’s judgment

that were in conflict with the appellate decision as a matter of law; and no further adjudication being

required as prerequisite to reliquidation of the merchandise subject to this case by U.S. Customs and

Border Protection in accordance with those judicial decisions and judgments as lawfully construed;

and the office of the Clerk of this Court having received email from a representative of counsel for
Court No. 07-00114                                                                             Page 2


the plaintiff indicating the parties’ mutual understanding that “Customs needs . . . a new judgment

order from the CIT before it can reliquidate the entries” and that “19 CFR 176.31(b) states that an

entry covered by a CAFC decision will be reliquidated after 90 days, but only upon the receipt of the

judgment order from the CIT”, although the plaintiff has already received “the judgment order from

the CIT” attached to slip opinion 12-26 dated February 29, 2012, as well as, by now, the decision

and mandate of the appellate court; Now nonetheless, after due deliberation, in the interest of clarity

and judicious efficiency, it is, sua sponte,

               ORDERED that the valid remainder of this court’s prior judgment order be, and it

hereby is, vacated; and it is further hereby

               ORDERED, ADJUDGED and DECREED that the La Crosse model nos. WS-9013

and -9210 are classifiable under subheading 9025.80.10, Harmonized Tariff Schedule of the United

States, for 2005 or 2006 depending upon the date of entry; and it is further hereby

               ORDERED, ADJUDGED and DECREED that the La Crosse model nos. WS-1610,

-2308, -2310, -2315, -2317, -3510, -3512, -3610, -7014, -7042, -7049, -7159, -7211, -7394, -7395,

-8025, -8035, -8157, -8610 -9020, -9025, -9031, -9033, -9035, -9043, -9055, -9075, -9096, -9115,

-9118, -9119, -9151, -9520, -9600 and -9611, and WT-5130, -5432, and -5442, are classifiable under

subheading 9015.80.80, Harmonized Tariff Schedule of the United States, for 2005 or 2006

depending upon the date of entry; and it is further hereby

               ORDERED that the La Crosse model nos. WS-8117, -8236, and WT-5120 are

classifiable under subheading 9105.91.40, Harmonized Tariff Schedule of the United States, for

2005 or 2006 depending upon the date of entry; and it is further hereby
Court No. 07-00114                                                                         Page 3


               ORDERED that U.S. Customs and Border Protection reliquidate the subject entries

in accordance with the foregoing and refund to the plaintiff any excess duties paid, together with

interest as provided by law.



                                                        /s/ R. Kenton Musgrave
                                                    R. Kenton Musgrave, Senior Judge


Dated: September 23, 2013
       New York, New York